


Exhibit 10.31

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

DEVELOPMENT AND SUPPLY AGREEMENT

 

THIS DEVELOPMENT AND SUPPLY AGREEMENT (this “Agreement”) is made as of this 17
day of September, 2009 (the “Effective Date”) by and between Hologic, Inc,
having a principal place of business at 250 Campus Drive, Marlborough, MA 01752
(“Hologic”) and Hospira Worldwide, Inc., having a principal place of business at
275 North Field Drive, Lake Forest, Illinois, 60045, (U.S.A.) (“Hospira”).

 

WITNESSETH:

 

WHEREAS, Hologic is pursuing FDA approval for Hydroxyprogesterone Caproate
Injection, 250 mg/mL (“17P”, also referred to as “Gestiva”), and wishes to
develop and market Gestiva in a standard flip top vial and/or [***] delivery
system as defined by Hologic;

 

WHEREAS, Hologic and Hospira desire that Hospira assist Hologic in the
development and commercialization of Gestiva; and

 

WHEREAS, after Hologic has received an approved NDA as Hospira as a manufacturer
from the United States Food and Drug Administration (the “FDA”), the parties
desire that Hospira manufacture and sell to Hologic [***] of Gestiva for the
United States market, subject to Hologic’s obligations to [***].

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, Hologic and Hospira agree as follows:

 

Article 1.                                                DEFINITIONS

 

The following words and phrases when used herein with capital letters shall have
the meanings set forth or referenced below:

 

1.1                               “Active Pharmaceutical Ingredient” or “API”
shall mean the active pharmaceutical ingredient of the Drug (as hereinafter
defined) in bulk form that Hologic shall deliver to Hospira for incorporation
into Product (as hereinafter defined) and meeting the applicable Active
Pharmaceutical Ingredient Specifications (as hereinafter defined).

 

1.2                               “Active Pharmaceutical Ingredient
Specifications” shall mean the detailed description and parameters of the API
set forth on Exhibit 1.2.

 

1.3                               “Affiliate” shall mean any corporation or
non-corporate business entity which controls, is controlled by, or is under
common control with a party to this Agreement. A corporation or non-corporate
business entity shall be regarded as in control of another corporation or
non-corporate business entity if it owns, or directly or indirectly controls, in
excess of fifty percent (50%) of the voting stock of the other corporation, or
(a) in the absence of

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

the ownership of in excess of fifty percent (50%) of the voting stock of a
corporation or (b) in the case of a non-corporate business entity, if it
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such corporation or non-corporate business
entity, as applicable.

 

1.4                               “cGMP” shall mean the current good
manufacturing practices as set forth in 21 C.F.R. Part 210 and Part 211,
policies or guidelines then in effect during the term of this Agreement for the
manufacture and testing of pharmaceutical products as applied to the Products,.

 

1.5                               “Confidential Information” shall mean all
information disclosed hereunder in writing and identified as being confidential
or, if disclosed orally, visually or through some other media, is identified as
confidential at the time of disclosure and is summarized in writing within [***]
days of such disclosure and identified as being confidential, except any portion
thereof which:

 

(a)         is known to the recipient at the time of the disclosure, as
evidenced by its written records or other competent evidence;

 

(b)         is disclosed to the recipient by a third person lawfully in
possession of such information and not under an obligation of nondisclosure;

 

(c)          is or becomes patented, published or otherwise part of the public
domain through no fault of the recipient;

 

(d)         is developed by or for the recipient independently of Confidential
Information disclosed hereunder as evidenced by the recipient’s written records
or other competent evidence; or

 

(e)          is required by law to be disclosed by the recipient, provided that
the recipient gives the other party hereto prompt notice of such legal
requirement such that such other party shall have the opportunity to apply for
confidential treatment of such Confidential Information.

 

1.6                               “Contract Year” shall mean a period of twelve
(12) consecutive months which, for the first Contract Year of this Agreement,
shall commence on the first day of the month after the month of Hologic’s first
bona fide sale of Product to a non-Affiliate customer after Product has received
an approved NDA from the FDA and each Contract Year thereafter shall consist of
twelve (12) consecutive months following the end of the preceding Contract Year.

 

1.7                               “Drug” shall mean the human pharmaceutical
Hydroxyprogesterone Caproate.

 

2

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

1.8                               “Product” shall mean the Drug in final dosage
form, filled in a vial and/or [***] to be determined by Hologic as set forth
herein, including labeling, and secondary packaging meeting the Product
Specifications.

 

1.9                               “Product Specifications” shall mean those
product, labeling and performance specifications for Product filed with the FDA
including Product formula, labeling, and materials required for the manufacture
of the Product that is to be purchased and supplied under this Agreement, as
such are set forth on Exhibit 1.9, which specifications may be amended from time
to time by the written agreement of the parties.

 

1.10                        “Regulatory Authority” shall mean any federal, state
or local regulatory agency, department, bureau or other governmental entity
including without limitation the FDA which is responsible for issuing approvals,
licenses, registrations or authorizations necessary for the manufacture, use,
storage, import, transport or sale of the Products in the United States.

 

1.11                        “Third Party” shall mean a party other than Hospira
or the Hologic and their respective Affiliates or assignees.

 

1.12                        “Waste” shall mean all rejects, improper goods,
garbage, refuse, remainder, residue, waste water or other discarded material,
including solid, liquid, semisolid, or contained gaseous material that arises
from the manufacture of Product, including but not limited to, rejected, excess
or unsuitable materials, API and Products.

 

Article 2.                                                PRODUCT DEVELOPMENT
PROJECT

 

2.1                               General. Promptly following the Effective
Date, the parties shall undertake a product development project (the “Project”)
consisting of the development activities set forth in Exhibit 2.1. The objective
of the Project shall be for Hospira to assist in the development of the Product
and to assist Hologic in obtaining an approved FDA filing covering the Product.
Hospira then shall manufacture and deliver Product to Hologic for sale by
Hologic as a human pharmaceutical product, as herein provided. The current scope
of the development project is limited to the flip top vial presentation. If
requested by Hologic, the Parties will mutually agree to amend Exhibit 2.1 to
include the [***] presentation, clinical product, placebo product and clinical
stability testing and to amend Exhibit 3.1 to include the additional fees
related thereto, and Exhibit 5.8 with respect to the price therefore.

 

2.2                               Commercially Reasonable Efforts. Each party
shall use its commercially reasonable efforts to successfully complete the
Project. However, the parties agree and understand that neither party hereto
guarantees that the Project will be successful, nor warrants or guarantees that
a marketable product will result from the Project.

 

3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Article 3.                                                PAYMENT FOR HOSPIRA’S
DEVELOPMENT EFFORTS

 

3.1                               Development Fee. To reimburse Hospira for its
participation in the Project, Hologic shall pay to Hospira a nonrefundable
development fee of [***] (the “Development Fee”) representing the sum of [***].
The Development Fee shall be paid to Hospira in accordance with the payment
schedule set forth in Exhibit 3.1.

 

3.2                               Changes in Project Scope. If Hologic elects to
proceed with the [***] presentation, or if changes occur in the Project, API
Specifications or Product Specifications, or if technical difficulties require
that Hospira perform either additional work or repeat work, and such additional
work or repeat work is not required due to Hospira’s fault or negligence,
Hospira shall provide Hologic with cost estimates for such work. If Hologic
approves such costs, Hospira shall perform such work and Hologic shall pay
Hospira’s costs for such work within [***] days of completion of such work.
Reimbursement for such additional work or repeat work shall be at the rate of
[***], plus out-of-pocket costs for reasonable travel and sustenance, materials
and supplies.

 

3.3                               Development Supplies. After the parties
mutually agree to the final Product Specifications, Hospira shall provide to
Hologic development supplies at the prices set forth on Exhibit 5.8. Hologic
shall issue a purchase order for any such development supplies at least [***]
days before the requested delivery date. Hologic and Hospira shall jointly
develop and agree mutually to the formulation, concentration, fill volume and
the components for each lot of development supplies.

 

3.4                               Development Stability Studies. If Hologic
chooses to have Hospira perform the registration stability studies, Hospira will
complete the registration stability studies for Product as outlined in
Exhibit 2.1 and according to the Payment Schedule outlined in Exhibit 3.1.
Hologic shall be responsible for supplying to Hospira (from lots that Hologic
purchases from Hospira under the terms of this Agreement at the applicable
prices set forth herein) the number of units of Product(s) reasonably requested
by Hospira to perform the stability studies. Hologic shall provide such units
from stability supplies that Hospira shall provide to Hologic.

 

Article 4.                                                HOLOGIC’S REGULATORY
SUBMISSIONS

 

4.1                               Hospira’s Right to Review. Hospira shall have
the right to review and consult on those portions of Hologic’s proposed
regulatory submissions relating to Hospira’s packaging or manufacturing
procedures before the submissions are filed with the FDA. Hospira shall complete
its review of the submissions as quickly as commercially reasonable but no later
than [***] days after receipt of a proposed regulatory submission. Hospira shall
consult with and advise Hologic in responding to questions from Regulatory
Authorities regarding Hologic’s submission(s) for Product. Hologic shall be the
sole owner of any regulatory submission filed pursuant to this Agreement.
Exhibit 3.1 includes Hospira’s costs of review for one FDA filing and associated
amendments. Hologic shall provide to Hospira for its files a final copy of the
CMC section of any such regulatory submission(s).

 

4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

4.2                               Access to Drug Master Files. Hospira shall
grant Hologic reference rights to all Drug Master Files (“DMFs”) necessary to
support Hologic’s filings of Product. To effect this, Hospira shall execute
certain documentation (“Letters of Authorization”) which shall be delivered to
the appropriate Regulatory Authorities permitting such Regulatory Authorities to
consult Hospira’s DMFs in their review of Hologic’s Product marketing
applications. Hospira shall send copies of such Authorization Letters to
Hologic. Hospira shall update its DMFs annually and shall inform Hologic prior
to any modifications thereto in order to permit Hologic to amend or supplement
any affected regulatory applications and filings for Product.

 

4.3                               User Fees. Hologic shall pay any FDA (or
foreign equivalent) user fees which may become payable for Product.

 

Article 5.                                                MANUFACTURE AND SUPPLY
OF PRODUCT

 

5.1                               Purchase and Sale of Product. [***].

 

5.2                               Government Approvals. Notwithstanding any
other provision of this Agreement, Hospira shall have no obligation to
manufacture, sell or deliver Product to Hologic and Hologic shall have no
obligation to purchase and take delivery of Product for commercial sale until
Hologic has obtained all necessary Regulatory Authorities’ approvals required to
sell Product. However, Hospira agrees to manufacture and supply those quantities
of Product requested in firm purchase orders by Hologic that are necessary to
build Hologic’s inventory in anticipation of commercial launch of the Product in
the United States and Hologic shall be required to pay for such Products
irrespective of whether the Product ultimately receives all necessary Regulatory
Authorities’ approvals.

 

5.3                               Active Pharmaceutical Ingredient

 

(a)         Supply. Hospira shall manufacture Product for Hologic from API that
Hologic shall supply to Hospira [***]. Hologic shall supply API to Hospira in
quantities sufficient to satisfy Hospira’s gross manufacturing requirements of
Product. Hospira’s use of API received from Hologic shall be limited to
development contemplated by this Agreement and the manufacture of Product for
Hologic. Hologic shall deliver API FOB Destination for deliveries originating in
the United States, and D.D.P. (Incoterms 2000) for deliveries originating
outside the United States, to Hospira’s manufacturing plant [***] pursuant to
[***] purchase orders that Hospira issues to Hologic. Within [***] days of
Hospira’s receipt of any API supplied by Hologic hereunder, Hospira shall
(i) perform all testing required to be performed by Hospira as specified in
Exhibit 1.2 on the API and confirm the shipment quantity, and (ii) notify
Hologic of any inaccuracies with respect to quantity or of any claim that any
portion of the shipment fails any test required to be performed by Hospira
specified in Exhibit 1.2. In the event Hospira notifies Hologic that an API
shipment does

 

5

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

not conform to the Active Pharmaceutical Ingredient Specifications, Hologic
shall have the right to confirm such findings at Hospira’s manufacturing
location. If the findings are confirmed by Hologic, Hologic shall notify the API
supplier and Hologic will work to resolve the matter with the API supplier.
Hospira will reasonably assist Hologic to resolve the discrepancies between the
results of the API supplier and Hospira.

 

(b)         Title. Hologic shall retain title to the API while it is in the
Hospira facility. Subject to the limitation in Section 5.3(c), Hospira shall
assume responsibility and risk for the safekeeping, storage and handling for all
shipments of API delivered hereunder and accepted by Hospira.

 

(c)          Replacement. In the event of any loss or damage of any API
delivered hereunder or the failure of Product to meet Product Specifications,
Hologic shall supply to Hospira at [***] API according to the terms set forth in
Section 5.3(a). If any loss, damage or replacement of such API results from a
grossly negligent act or omission by Hospira in the manufacture, handling or
storage of the API or the Product, Hospira shall reimburse Hologic for its cost
of such API in [***]. In no event shall Hospira’s aggregate liability for
replacement of API exceed [***] per occurrence or [***] per calendar year. This
section states Hologic’s sole remedy, and Hospira’s sole liability, for any
loss, damage, or misuse of API.

 

(d)         Storage. Hospira shall store at no charge the lesser of (i) [***]
kgs or (ii) [***] pallets of API under controlled room temperature at the [***]
manufacturing facility.

 

5.4                               Dedicated Equipment Costs. If non-standard,
specialized equipment is required to manufacture Product for Hologic, Hospira
shall pay the cost of such equipment, subject to Hologic’s prior approval of
such costs, which approval shall not be unreasonably withheld. Hospira shall
advise Hologic of specialized equipment required and the estimated costs
associated with the purchase, installation and validation of such equipment.
After Hologic approves such costs, Hospira shall install and validate the
equipment and bill Hologic for the costs of purchasing, installing and
validating the equipment. Hologic shall make payment to Hospira no later than
[***] days after Hologic receives an invoice from Hospira. Title to the
equipment shall be in Hologic’s name. If Hospira wishes to use the specialized
equipment for manufacture of a product other than Product for Hologic, Hospira
and Hologic shall meet and discuss the technical and practical ramifications of
such use and appropriate compensation to Hologic.

 

5.5                               Product Labeling. Hospira shall label Product
in accordance with label copy that Hologic provides. Such copy may be modified
from time to time by agreement of the parties. Hologic shall reimburse Hospira
for Hospira’s actual costs of making any label copy changes and for the cost of
any labeling that Hospira is unable to use due to such label copy changes not

 

6

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

to exceed the amount of labels reasonably required by Hospira based on the first
[***] months of the most recent [***] rolling forecast provided under
Section 6.1 or such other amount as mutually agreed upon in writing.

 

5.6                               Delivery. Hospira shall deliver Product to
Hologic, FOB origin Hospira’s manufacturing plant at [***] or such other
facility as may be agreed upon in writing by the parties. Title and risk of loss
shall pass to Hologic at such point. Shipment shall be via a carrier designated
by Hologic. Hospira shall make up to [***] shipments to Hologic of Product per
batch at [***]. Any other shipments requested shall be at [***].

 

5.7                               Storage. Products generated from any
engineering, registration or process validation or verification batches will be
stored at no charge at Hospira’s [***] facility at controlled room temperature
until FDA Approval of the Product.

 

5.8                               Price and Payment.

 

(a)         Price. [***].

 

(b)         Payment. [***].

 

(c)          Taxes. Any federal, state, county or municipal sales or use tax,
excise, customs charges, duties or similar charge, or any other tax assessment
(other than that assessed against income), license, fee or other charge lawfully
assessed or charged on the manufacture, sale or transportation of Product sold
pursuant to this Agreement, and all government license filing fees and
Prescription Drug User (PDUFA) annual establishment fees with respect to all
Product shall be paid by Hologic.

 

(d)         Process Rework. Process rework created as a result of Hologic’s
changes shall be billed separately at a reasonable fee mutually agreed upon in
writing.

 

(e)          Sub-lots. Should Hologic desire Hospira to split a manufacturing
lot of Product into several sub-lots during packaging, there will be a split fee
of [***] for each sub-lot packaged.

 

5.9                               Annual Marketed Product(s) Stability Supplies
and Studies: If Hologic requests, Hospira will perform Annual Marketed Product
Stability (AMPS) studies (one lot per calendar year per Product configuration)
at service prices set forth in Exhibit 5.8. AMPS studies will be based on the
storage conditions specified in Exhibit 5.8. Billing for the service cost of
each AMPS will be at the time each study commences. Hologic shall be responsible
for supplying to Hospira (from lots that Hologic purchases from Hospira under
the terms of this Agreement at the prices set forth in Section 5.8) the number
of units of Product reasonably requested by Hospira to perform the AMPS.

 

7

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

5.10                        Replacement of Nonconforming Shipment. Hologic shall
have a period of [***] days from the date of its receipt of a shipment of
Product to inspect and reject such shipment for nonconformance with the Product
Specifications. If Hologic rejects such shipment, it shall promptly so notify
Hospira and provide to Hospira samples of such shipment for testing. If Hospira
tests such shipment and determines that it did conform to the Product
Specifications, the parties shall submit samples of such shipment to a mutually
acceptable independent laboratory for testing. If such independent laboratory
determines that the shipment conformed to the Product Specifications, Hologic
shall bear [***] expenses of shipping and testing such shipment samples. If
Hospira or such independent laboratory confirms that such shipment did not meet
the Product Specifications, Hospira shall replace, [***], that portion of the
Product shipment which does not conform to the Product Specifications, and shall
bear [***] expenses of shipping and testing the shipment samples. Any
nonconforming portion of any shipment shall be disposed of as directed by
Hospira, at Hospira’s expense. Any Product that Hologic does not reject pursuant
to this Section 5.10 shall be deemed accepted, and all claims with respect to
Product not conforming with Product Specifications shall be deemed waived by
Hologic, except as to latent defects which are not reasonably discoverable,
render the Product not conforming to Product Specifications, and are solely
caused by Hospira.

 

Article 6.                                                COMMERCIAL ORDERS AND
FORECASTS

 

6.1                               Commercial Orders. For the sake of clarity,
the provisions of the Article 6 apply only to commercial Products and not to
Products to be used in clinical trials (Development Supplies).

 

(a)         First Firm Order. Hologic shall place its first firm order
approximately six (6) months in advance of the desired Product availability
date. At the same time, Hologic shall provide to Hospira Hologic’s estimate of
its [***] requirements of Product to be supplied by Hospira for the next
succeeding [***] period.

 

(b)         Rolling Forecast. After issuing the first firm order in accordance
with Section 6.1(a), Hologic shall be required to issue rolling forecast to
Hospira in accordance with this Section. For the first [***] Contract Years,
Hologic shall provide monthly to Hospira a rolling [***] month forecast of
requirements of Product to be supplied by Hospira. The first [***] months of
such forecast shall constitute a binding commitment upon Hologic to purchase
such quantities and Hologic shall issue, concurrently with such forecast, a
purchase order for the month of that forecast which was not included in the firm
order period of the previous forecast. The remaining [***] months of such
forecast shall consist of Hologic’s best estimate projection of its Product
requirements. After the first [***] Contract Years, Hologic shall provide
quarterly to Hospira a rolling [***] month forecast of requirements of Product
to be supplied by Hospira. The first [***]of such forecast shall constitute a
binding commitment upon Hologic to purchase

 

8

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

such quantities and Hologic shall issue, concurrently with such forecast, a
purchase order for the quarter of that forecast which was not included in the
firm order period of the previous forecast. The remaining [***] of such forecast
shall consist of Hologic’s best estimate projection of its Product requirements.

 

(c)          Purchase Order Acceptance. Within [***] days after receipt of
Hologic’s firm purchase orders for Product issued in accordance with
Section 6.1, Hospira shall accept or reject of the purchase order, delivery date
and quantity of Product ordered by Hologic.

 

(d)         Firm Commercial Order Changes or Cancellations. If, due to
significant unforeseen circumstances, Hologic requests changes to firm purchase
orders of Product within the firm purchase order timeframe, Hospira shall
attempt to accommodate the changes within reasonable manufacturing capabilities
and efficiencies. If Hospira can accommodate such change, Hospira shall advise
Hologic of the costs associated with making any such change and Hologic shall be
deemed to have accepted the obligation to pay Hospira for such costs if Hologic
indicates in writing to Hospira that Hospira should proceed to make the change.
Hospira shall charge Hologic the amount previously agreed upon in writing by
Hologic for making any such change. If Hospira cannot accommodate such change,
Hologic shall be bound to the original firm purchase order. If Hologic cancels a
firm purchase order, Hospira shall be relieved of its obligation relating to
such order but Hologic will not be relieved of its obligation of payment unless
Hospira agrees to waive Hologic’s obligation of payment in writing. If Hologic
does not supply sufficient API to manufacture such order or acts in any other
manner to effectively interfere with Hospira’s ability to perform, which shall
be deemed to be a breach of this Agreement, Hologic shall remain liable for the
full amount of the firm purchase order regardless of whether such Product is
manufactured by Hospira or whether Hologic takes delivery of any such
manufactured Product. Notwithstanding anything to the contrary contained herein,
all Product paid for by Hologic shall count toward the Minimum Commercial
Purchase Requirement (as described in Section 6.3) of Product including, without
limitation, any payments made in the event of a cancellation.

 

(e)          Purchase Order Terms. Each purchase order or any acknowledgment
thereof, whether printed, stamped, typed, or written shall be governed by the
terms of this Agreement and none of the provisions of such purchase order or
acknowledgment shall be applicable except those specifying Product and quantity
ordered, delivery dates, special shipping instructions and invoice information.

 

9

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

6.2                               [***] Year Product Supply Forecast. For
capacity planning purposes, at the time of filing approval, Hologic shall
provide Hospira with a written forecast of Hologic’s annual requirements of
Product for the first [***] calendar years. Thereafter, by September 1st of each
calendar year Hologic shall update such rolling [***] forecast of its
requirements of Product for the period commencing on January 1st of the next
calendar year.

 

6.3                               Minimum Purchase Requirement. [***].

 

6.4                               Best Efforts to Supply. Should Hologic order
additional quantities of Product in excess of [***] over the previously
forecasted amount for any month or quarter, as applicable, Hospira shall not be
under any obligation to supply said additional quantities; provided, however,
that Hospira shall, use reasonable commercial efforts to produce and deliver to
Hologic said additional quantities within [***] of issuance of the purchase
order for such additional quantities.

 

Article 7.                                                QUALITY

 

7.1                               Quality Control. Hospira shall apply its
quality control procedures and in-plant quality control checks on the
manufacture of Product for Hologic in the same manner as Hospira applies such
procedures and checks to products of similar nature manufactured for sale by
Hospira. In addition, Hospira will test and release Product in accordance with
the test methods described in Exhibit 7.1 to ensure that Product conforms to the
Product Specifications. The parties may change the test methods from time to
time by mutual agreement.

 

7.2                               Quality Agreement. The parties shall enter
into a quality agreement substantially in the form of the agreement attached
hereto as Exhibit 7.2 within [***] days following the Effective Date.

 

7.3                               Audit Rights.

 

(a)               General. Hologic shall have the right, upon [***] days prior
written notice to Hospira, to conduct, at its sole expense and during normal
business hours, a quality assurance audit and inspection of Hospira’s records
and production facilities relating to the manufacturing, assembly and/or
packaging of Product. Such audits shall (a) be limited to not more than [***]
auditors appointed or representing Hologic, (b) last for not more than [***]
days and (c) may be conducted not more than [***] per calendar year. Any
auditors that are not employees of Hologic shall be required to enter into
confidentiality agreements with Hospira and Hologic containing terms of
confidentiality at least as stringent as those set forth in Article 11 hereof. 
Visits by Hologic to Hospira production facilities may involve the transfer of
Confidential Information, and any such Confidential Information shall be subject
to the terms of Article 11 hereof.  The results of such audits and inspections
shall be considered Confidential Information

 

10

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

under Article 11 and shall not be disclosed to Third Parties, [***] unless
required by law and only then upon prior written notice to Hospira.

 

(b)         Third Party. Hospira also agrees to allow the FDA to conduct any
audit which they require and Hospira agrees to reasonably cooperate with the FDA
authority in connection with such audit.

 

(c)          For-Cause Audits. Will be permitted as described in the Quality
Agreement.

 

7.4                               Customer Representative in Plant.

 

(a)         In addition to the audit rights stated in Section 7.3, Hospira shall
also permit a representative of Hologic (“Customer Representative”) to be
present in the [***] production facilities to view certain Product manufacturing
steps via closed circuit television during periods of time when the Product is
being manufactured, provided that such Customer Representative complies with:
(i) all applicable state and federal laws prior to and during such visits; and
(ii) generally, all applicable Hospira corporate and security policies and
procedures. While at the [***] facility, the Customer Representative shall have
access solely to such areas of the facility that are: (i) reasonably related to
view the manufacturing steps via closed circuit television; (ii) food-service
areas; (iii) designated office space as may be allocated to the Customer
Representative; (iv) public areas within the facility; or (v) as otherwise
authorized by Hospira. Hologic acknowledges and agrees that such Customer
Representative visiting the [***] facility shall be bound by terms of
confidentiality no less restrictive than those set forth in Article 11.

 

(b)         With respect to any Customer Representative, Hospira shall provide
at no cost to Hologic: (i) access to an on-site office; (ii) a conference room
(if necessary for meetings), access to which shall be available per the
scheduling process used by Hospira employees; (iii) parking facilities and
toilet facilities; as well as (iv) reasonable access to and use of telephone,
facsimile and photocopying services as necessary.

 

7.5                               Notification of Complaints. Hologic shall
notify Hospira promptly of any Product complaints involving Hospira’s
manufacture or packaging in sufficient time to allow Hospira to evaluate the
complaints and assist Hologic in responding to such complaints.

 

7.6                               Product Recalls. In the event (a) any
Regulatory Authority or other national government authority issues a request,
directive or order that Product be recalled, (b) a court of competent
jurisdiction orders such a recall, or (c) Hologic or Hospira reasonably
determines that Product should be recalled, the parties shall take all
appropriate corrective actions, and shall cooperate in any governmental
investigations surrounding the recall. In the event that such recall results
from the breach of Hospira’s express warranties under Section 8.2(a) or (b) of
this

 

11

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Agreement, Hospira shall be responsible for the expenses of the recall up to a
maximum of [***]. In the event that the recall does not result from the breach
of Hospira’s express warranties under this Agreement, Hologic shall be
responsible for the expenses of the recall. For purposes of this Agreement, the
expenses of the recall shall include, but not be limited to, the expenses of
notification and destruction or return of the recalled Product, cost of the
recalled Product, and any costs associated with the distribution of the
replacement Product, but shall not include lost profits of either party.

 

Article 8.                                                WARRANTIES; COVENANTS
AND INDEMNIFICATION

 

8.1                               Hologic’s Warranties.

 

(a)         Hologic represents and warrants to Hospira that all API delivered to
Hospira pursuant to this Agreement shall, at the time of delivery, not be
adulterated or misbranded within the meaning of the Federal Food, Drug and
Cosmetic Act, as amended, (the “Act”) or within the meaning of any applicable
state or municipal law in which the definitions of adulteration and misbranding
are substantially the same as those contained in the Act, as the Act and such
laws are constituted and effective at the time of delivery and will not be an
article which may not under the provisions of Sections 404 and 505 of the Act be
introduced into interstate commerce.

 

(b)         Hologic further warrants to Hospira that API supplied to Hospira
hereunder shall meet the API Specifications set forth on Exhibit 1.2.

 

(c)          Hologic further warrants that all specifications including Active
Pharmaceutical Ingredient Specifications and Product Specifications Hologic
provides to Hospira shall conform with the appropriate NDA Hologic files with
the FDA.

 

(d)         Hologic further represents and warrants to Hospira that Hologic’s
performance of its obligations under this Agreement will not result in a
material violation or breach of any agreement, contract, commitment or
obligation to which Hologic is a party or by which it is bound and will not
conflict with or constitute a default under its corporate charter or bylaws.

 

(e)          Hologic further represents and warrants that it will not sell
Product into any jurisdiction unless and until it receives the necessary
Regulatory Authority approvals. For the sake of clarity, Hologic may not market,
sell, or distribute any Product supplied by Hospira under this Agreement outside
of the United States without Hospira’s prior written consent.

 

12

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

8.2                               Hospira’s Warranties and Covenants.

 

(a)         Hospira represents and warrants to Hologic that Product Hospira
delivers to Hologic pursuant to this Agreement shall, at the time of delivery,
not be adulterated or misbranded within the meaning of the Act or within the
meaning of any applicable state or municipal law in which the definitions of
adulteration and misbranding are substantially the same as those contained in
the Act, as the Act and such laws are constituted and effective at the time of
delivery and will not be an article which may not under the provisions of
Sections 404 and 505 of the Act be introduced into interstate commerce.

 

(b)         Hospira further represents and warrants to Hologic that Product
Hospira delivers to Hologic pursuant to this Agreement shall, at the time of
delivery, be free from defects in material and workmanship and shall be
manufactured: (a) in accordance and conformity with the Product Specifications;
and (b) in compliance with all applicable statutes, laws, rules or regulations,
including those relating to the environment, food or drugs and occupational
health and safety, including, without limitation, those enforced or promulgated
by the FDA (including, without limitation, compliance with cGMPs).

 

(c)          Hospira further represents and warrants to Hologic that Hospira’s
performance of its obligations under this Agreement will not result in a
material violation or breach of any agreement, contract, commitment or
obligation to which Hospira is a party or by which it is bound and will not
conflict with or constitute a default under its Certificate of Incorporation or
corporate bylaws.

 

(d)         The foregoing warranties shall not extend to any nonconformity or
defect which relates to or is caused by API supplied by Hologic to Hospira.
Subject to Section 8.3, the replacement provisions of Sections 5.3(c) shall be
Hologic’s sole and exclusive remedy for nonconforming or defective Product.

 

(e)          HOSPIRA MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT
TO PRODUCT. ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE ARE HEREBY DISCLAIMED BY HOSPIRA.

 

8.3                               Indemnification by Hospira. Hospira shall
indemnify and hold harmless Hologic, its Affiliates, officers, directors and
employees from and against all claims, causes of action, suits, costs and
expenses (including reasonable attorney’s fees), losses or liabilities of any
kind related to this Agreement and asserted by third parties to the extent such
arise out of or are attributable to: (a) Hospira’s breach of any representation
or warranty set forth in Section 8.2(a)

 

13

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(b) or (c); (b) any violation of any proprietary right of any Third Party
relating to Hospira’s manufacturing processes used in the manufacture of Product
pursuant to this Agreement (excluding the Active Pharmaceutical Ingredient
Specifications, Product Specifications, API, Drug or Product); or (c) any
negligent or wrongful act or omission on the part of Hospira, its employees,
agents or representatives and which relate to Hospira’s performance hereunder.

 

8.4                               Indemnification by Hologic. Hologic shall
indemnify and hold harmless Hospira, its Affiliates, officers, directors and
employees harmless from and against all claims, causes of action, suits, costs
and expenses (including reasonable attorney’s fees), losses or liabilities of
any kind related to this Agreement and asserted by third parties to the extent
such arise out of or are attributable to (a) Hologic’s breach of any
representation or warranty set forth in Section 8.1; (b) any violation of any
proprietary right of any Third Party relating to the Active Pharmaceutical
Ingredient Specifications, Product Specifications, API, Drug or Product, other
than Hospira’s manufacturing processes used in the manufacture of Product
pursuant to this Agreement; (c) the use of or lack of safety or efficacy of Drug
or Product; and (d) any negligent or wrongful act or omission on the part of
Hologic, its employees, agents or representatives and which relate to Hologic’s
performance hereunder.

 

8.5                               Conditions of Indemnification. If either party
seeks indemnification from the other hereunder, it shall promptly give notice to
the other party of any such claim or suit threatened, made or filed against it
which forms the basis for such claim of indemnification and shall cooperate
fully with the other party in the investigation and defense of all such claims
or suits. The indemnifying party shall have the option to assume the other
party’s defense in any such claim or suit with counsel reasonably satisfactory
to the other party. No settlement or compromise shall be binding on a party
hereto without its prior written consent, such consent not to be unreasonably
withheld.

 

8.6                               No Consequential Damages. NEITHER PARTY SHALL
BE LIABLE TO THE OTHER FOR INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES RESULTING FROM ANY BREACH OF THIS AGREEMENT EVEN IF THE
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

Article 9.                                                INTELLECTUAL PROPERTY
RIGHTS

 

9.1                               Hospira’s Proprietary Rights. Hospira has
granted no license, express or implied, to Hologic to use Hospira proprietary
technology, know-how or other proprietary rights (i) existing as of the
Effective Date, or (ii) developed by or for Hospira on or after the Effective
Date outside the scope of any Project undertaken by Hospira pursuant to this
Agreement. Hospira shall be the sole owner of any proprietary technology,
know-how or other proprietary rights developed by or for Hospira pursuant to any
Project undertaken by Hospira (the “Project Inventions”). However, Hospira shall
grant to Hologic, and does hereby grant to Hologic, an exclusive (even as to
Hospira), royalty-free, paid up, worldwide, perpetual license under such Project
Inventions to make, have made, use, offer for sale, sell, and/or import Drug and
Product.

 

14

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

9.2                               Hologic’s Proprietary Rights. Hologic has
granted no license, express or implied, to Hospira to use Hologic’s proprietary
technology, know-how or other proprietary rights other than for the purposes of
this Agreement.

 

Article 10.                                         TERM AND TERMINATION

 

10.1                        Term. [***].

 

10.2                        Termination of Product Development Project. [***].

 

10.3                        Failure to Obtain Regulatory Approval. Either party
may terminate this Agreement by giving to the other party [***] months prior
written notice if the Product has not received FDA regulatory approval by July
1, 2012.

 

10.4                        General Termination Rights. Either party may
terminate this Agreement as follows:

 

(a)         Immediately by providing written notice upon the bankruptcy or the
insolvency of the other party; or

 

(b)         By giving to the other party [***] days’ prior written notice upon
the breach of any warranty or any other material provision of this Agreement by
the other party if the breach is not cured within [***] days after written
notice thereof to the party in default. Notwithstanding the previous sentence,
Hospira shall not have the right to terminate this Agreement based on a breach
of Hologic’s representations and warranties under Section 8.1(a) or (b) of this
Agreement if (i) at the time of such breach Hospira still has a sufficient
amount of remaining inventory of API, which meets the warranties under Section
8.1(a) and (b), to satisfy Hospira’s gross manufacturing requirements of Product
under this Agreement or (ii) Hologic is using reasonable commercial efforts to
cure the breach as soon as reasonably possible.

 

10.5                        Accrued Payment Obligations. Upon termination
pursuant to this Article 10, Hologic shall reimburse Hospira for Hospira’s cost
of all supplies purchased and on hand or on order, if such supplies were ordered
by Hospira based on firm purchase orders or Hologic’s estimates of its
requirements of Product, and such supplies cannot be reasonably used by Hospira
for other purposes. Hospira shall invoice Hologic for all amounts due hereunder.
Payment shall be made pursuant to Section 5.8.

 

10.6                        Return of Inventory. In the event of any
termination, Hospira shall return any remaining inventory of API and Product to
Hologic at Hologic’s expense, unless such termination shall have been as a
result of a breach of this Agreement by Hospira, in which case such inventory
shall be returned at Hospira’s expense.

 

15

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

10.7                        Survival. Expiration or early termination of this
Agreement shall not relieve either party of any obligations that it may have
incurred prior to expiration or early termination and all covenants and
agreements contained in this Agreement, which by their terms or context are
intended to survive, will continue in full force and effect for a period of
[***] years unless a different time period is indicated in this Agreement.

 

Article 11.                                         CONFIDENTIAL INFORMATION

 

11.1                        Nondisclosure. It is contemplated that in the course
of the performance of this Agreement each party may, from time to time, disclose
Confidential Information to the other. Hospira agrees that, except as expressly
provided herein, it shall not disclose Confidential Information received from
Hologic, and shall not use Confidential Information disclosed to it by Hologic,
for any purpose other than to fulfill Hospira’s obligations hereunder. Hologic
agrees that, except as expressly provided herein, it shall not disclose
Confidential Information received from Hospira, and shall not use Confidential
Information disclosed to it by Hospira, for any purpose other than to fulfill
Hologic’s obligations hereunder.

 

11.2                        Exceptions to Duty of Nondisclosure. Notwithstanding
the above, nothing contained in this Agreement shall preclude Hologic or Hospira
from utilizing Confidential Information as may be necessary in prosecuting
patent rights of either party pursuant to Article 9, obtaining governmental
marketing approvals, manufacturing Product pursuant to the terms and conditions
of this Agreement, or complying with other governmental laws and regulations or
court orders (provided that the party disclosing such information uses
reasonable efforts to seek confidential treatment of such information, except as
required to file and prosecute such patent applications). The obligations of the
parties relating to Confidential Information shall expire [***] years after the
termination of this Agreement.

 

11.3                        Public Announcements. Neither party shall make any
public announcement concerning the transactions contemplated herein, or make any
public statement which includes the name of the other party or any of its
Affiliates, or otherwise use the name of the other party or any of its
Affiliates in any public statement or document, except as may be required by law
or judicial order, without the written consent of the other party, which consent
shall not be unreasonably withheld. Subject to any legal or judicial disclosure
obligation, any such public announcement proposed by a party that names the
other party shall first be provided in draft to the other party.

 

11.4                        Injunctive Relief. The parties acknowledge that
either party’s breach of this Article 11 may cause the other party irreparable
injury for which it would not have an adequate remedy at law. In the event of a
breach, the non-breaching party may be entitled to injunctive relief in addition
to any other remedies it may have at law or in equity

 

16

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Article 12.                                         MISCELLANEOUS

 

12.1                        Force Majeure and Failure of Suppliers.

 

(a)         Excusable Delay. Any delay in the performance of any of the duties
or obligations of either party hereto (except the payment of money) shall not be
considered a breach of this Agreement and the time required for performance
shall be extended for a period equal to the period of such delay, provided that
such delay has been caused by or is the result of any acts of God, acts of the
public enemy, insurrections, riots, embargoes, labor disputes, including
strikes, lockouts, job actions, boycotts, fires, explosions, floods, shortages
of material or energy, or other unforeseeable causes beyond the control and
without the fault or negligence of the party so affected. The affected party
shall give prompt notice to the other party of such cause, and shall take
promptly whatever reasonable steps are necessary to relieve the effect of such
cause.

 

(b)         Transfer of Production. If Hospira becomes subject to an event of
force majeure which interferes with production of Product at Hospira’s [***]
plant, the parties shall mutually agree on implementation of an agreed-upon
action plan to transfer production of Product to another Hospira plant. The
parties shall, after the execution of this Agreement and at the request of
either party, meet to discuss and define such an action plan.

 

(c)          Failure of Suppliers. The parties understand and agree that Hologic
has chosen the excipient and primary container packaging component suppliers
listed in the Product Specifications. Under no circumstances shall Hospira have
any liability to Hologic, nor shall Hospira be deemed to be in breach of this
Agreement, if Hospira is unable to supply Product to Hologic due to a failure of
such suppliers to provide such excipients and/or primary container packaging
components to Hospira.

 

12.2                        Notices. All notices hereunder shall be delivered as
follows: (a) personally; (b) by registered or certified mail (postage prepaid);
or (c) by overnight courier service, to the following addresses of the
respective parties:

 

If to Hologic:
35 Crosby Drive
Bedford Massachusetts 01730
Attention: General Counsel

 

If to Hospira:
Hospira, Inc.
275 North Field Drive
Lake Forest, Illinois 60045
Attn: VP & GM Contract Manufacturing Services

 

17

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

With copy to:
Hospira, Inc.
Attention: General Counsel
Building HI; Department NLEG
275 N. Field Drive
Lake Forest, IL 60045

 

Notices shall be effective upon receipt if personally delivered, on the third
business day following the date of registered or certified mailing or on the
first business day following the date of or delivery to the overnight courier. A
party may change its address listed above by written notice to the other party.

 

12.3                        Choice of Law. This Agreement shall be construed,
interpreted and governed by the laws of the State of New York, excluding its
choice of law provisions. The United Nations Convention on the International
Sale of Goods is hereby expressly excluded.

 

12.4                        Dispute Resolution. The parties recognize that bona
fide disputes may arise which relate to the parties’ rights and obligations
under this Agreement. In the event of a dispute, the parties mutually agree that
except as provided in Section 5.10 and 11.4, any such dispute shall be resolved
by alternative dispute resolution in accordance with the procedure set forth in
Exhibit 12.4..

 

12.5                        Assignment. Neither party shall assign this
Agreement nor any part thereof without the prior written consent of the other
party; provided, however; (a) either party may assign this Agreement to one of
its wholly-owned subsidiaries or its parent corporation without such consent;
and (b) either party, without such consent, may assign this Agreement in
connection with the transfer, sale or divestiture of all or substantially all of
its business to which this Agreement pertains or in the event of its merger or
consolidation with another company. Any permitted assignee shall assume all
obligations of its assignor under this Agreement. No assignment shall relieve
any party of responsibility for the performance of any accrued obligation which
such party then has hereunder. Hologic shall ensure that any and all
distributors and wholesalers who have the right to distribute and/or sell the
Product in the United States shall acquire the Products from Hologic the
Products supplied by Hospira under the terms of this Agreement and that in the
event that Hologic, sells, assigns, licenses or otherwise conveys, in any
manner, any of its rights or interests into Gestiva, Hologic will assign this
Agreement as part of such transfer.

 

12.6                        Entire Agreement. This Agreement, together with the
Exhibits referenced and incorporated herein, constitute the entire agreement
between the parties concerning the subject matter hereof and supersede all
written or oral prior agreements or understandings with respect thereto.

 

12.7                        Severability. This Agreement is subject to the
restrictions, limitations, terms and conditions of all applicable governmental
regulations, approvals and clearances. If any term or

 

18

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

provision of this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other term or provision hereof, and this Agreement shall be
interpreted and construed as if such term or provision, to the extent the same
shall have been held to be invalid, illegal or unenforceable, had never been
contained herein.

 

12.8                        Waiver-Modification of Agreement. No waiver or
modification of any of the terms of this Agreement shall be valid unless in
writing and signed by authorized representatives of both parties. Failure by
either party to enforce any such rights under this Agreement shall not be
construed as a waiver of such rights, nor shall a waiver by either party in one
or more instances be construed as constituting a continuing waiver or as a
waiver in other instances.

 

12.9                        Insurance. Each party will procure and maintain, at
its own expense, for the duration of the Agreement, and for [***] years
thereafter if written on a claims made or occurrence reported form, the types of
insurance specified below with carriers rated A- VII or better with A. M. Best
or like rating agencies:

 

a.              Workers’ Compensation accordance with applicable statutory
requirements and shall provide a waiver of subrogation in favor of the other
party;

 

b.              Employer’s Liability with a limit of liability in an amount of
not less than $[***];

 

c.               Commercial General Liability including premises operations,
products & completed operations, blanket contractual liability, personal injury
and advertising injury including fire legal liability for bodily injury and
property damage in an amount not less than $[***] per occurrence and $[***] in
the aggregate;

 

d.              Commercial Automobile Liability for owned, hired and non-owned
motor vehicles with a combined single limit in an amount not less than $[***]
each occurrence;

 

e.               Excess Liability including products liability with a combined
single limit in an amount of not less than $[***] per occurrence and in the
aggregate;

 

Each party shall include the other party and its Affiliates, directors,
officers, employees and agents as additional insureds with respect to Commercial
General Liability, Commercial Automobile Liability and Excess Liability but only
as their interest may appear by written contract. Prior to commencement of
services, and annually thereafter, each party shall furnish to the other party
certificates of insurance evidencing the insurance coverages stated above and
shall require at least [***] days written notice to the other party prior to any
cancellation, non-renewal or material change in said coverage. In the case of
cancellation, non-renewal or material change in said coverage, each party shall
promptly provide to the other party with a new

 

19

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

certificate of insurance evidencing that the coverage meets the requirements in
this Section. Each party agrees that its insurance shall act as primary and
noncontributory from any other valid and collectible insurance maintained by the
other party. Each party may, at its option, satisfy, in whole or in part, its
obligation under this Section through its self- insurance program.

 

12.10                 Exhibits. All Exhibits referred to herein are hereby
incorporated by reference.

 

12.11                 Debarment Warranty. Hospira and Hologic represent and
warrant that neither party uses nor will use in the future use in any capacity
the services of any person debarred under Section (a) or (b) of 21 U.S.C.
Section 335a.

 

20

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

IN WITNESS WHEREOF, the parties intending to be bound by the terms and
conditions hereof have caused this Agreement to be signed by their duly
authorized representatives as of the date first above written.

 

HOSPIRA WORLDWIDE, INC.

HOLOGIC, INC

 

 

 

 

 

 

 

By:

/s/ Tony Cacich

 

By:

/s/ Robert A. Cascella

 

 

 

 

 

Name:

Tony Cacich

 

Name:

 Robert A. Cascella

 

 

 

 

 

Title:

VP & GM Contract Manufacturing Services

 

Title:

President

 

21

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit 1.2

 

Active Pharmaceutical Ingredient, Hydroxyprogesterone Caproate [***],
Specifications

 

Test Method

 

Acceptance

Criteria

 

Method of
Acceptance

Appearance (Visual)

 

[***]

 

Hospira to Test

Color (Visual)

 

[***]

 

Hospira to Test

Visible impurities (Visual)

 

[***]

 

Hospira to Test

Identification (USP 31 <197K>; FTIR, BPS SOP 303-08-03-001)

 

[***]

 

Hospira to Test

Assay (USP 31 UV Spectroscopy)

 

[***]

 

Hospira to Test

Free Caproic Acid (USP 31 Titrimetric Assay)

 

[***]

 

Hospira to Test

Melting Point (USP 31 <741> Class Ia)

 

[***]

 

Hospira to Test

Related Substances (Ordinary Impurities)- total (USP 31 <466>TLC)

 

[***]

 

Hospira to Test

Residual Solvents (Gas Chromatography)

Cyclohexane

Hexane

Methanol

Methylene chloride

 

[***]

 

 

 

Hospira to Test

Specific Rotation (USP 31 <781S>; 25°C/1% in chloroform/anhydrous substance)

 

[***]

 

Hospira to Test

Water (USP 31 Method I <921>; KF)

 

[***]

 

Hospira to Test

Bioburden [EP 2.6.12; Microbial Examination of Non-Sterile Products (Total
Viable Aerobic Count)]

 

[***]

 

Vendor CoA

Endotoxin

(USP 31 <85>; Gel-Clot Limit Test)

 

[***]

 

Vendor CoA

 

22

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit 1.9

 

17P Drug Product Specifications

 

Finished Product Test

 

Specification

Assay (Hydroxyprogesterone Caproate content)*

 

[***]

Identification

 

[***]

Purity*

Total

1. 17 alpha-Hydroxyprogesterone (RRT: 0.35)

2. Specified (RRTs: 0.49,
0.76, 0.83 and 1.24)

3. Unspecified

 

[***]

Benzyl Alcohol*

 

[***]

Water Content

 

[***]

Volume Recovery

 

[***]

Visual Inspection (Appearance)*

 

[***]

Particulate Matter*

 

[***]

Bacterial Endotoxin*

 

[***]

Sterility*

 

[***]

 

--------------------------------------------------------------------------------

* [***]

 

23

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit 2.1

 

Project Development Activities

 

Milestone I

 

 

 

Not

 

 

 

Responsibility

 

 

Project Initiation

 

Req.

 

Req.

 

N/A

 

Hospira

 

Client

 

Comment

Product and process evaluation

 

X

 

 

 

 

 

X

 

 

 

 

Identify filling line requirements

 

X

 

 

 

 

 

X

 

 

 

 

Initiate technical transfer

 

X

 

 

 

 

 

X

 

X

 

 

Project management

 

X

 

 

 

 

 

X

 

 

 

 

Price:

 

$[***]

 

 

 

 

 

 

Payment:

 

Following kick-off

 

 

 

 

 

 

Timing:

 

July 2009

 

 

 

 

 

 

 

 

 

 

 

Not

 

 

 

Responsibility

 

 

Equipment

 

Req.

 

Req.

 

N/A

 

Hospira

 

Client

 

Comment

Dedicated compounding tank

 

X

 

 

 

 

 

X

 

 

 

[***]

Dedicated solution path parts

 

X

 

 

 

 

 

X

 

 

 

 

Other dedicated equipment

 

X

 

 

 

 

 

X

 

 

 

Filling needles, cams as determined from feasibility study

Price:

 

Approximately $[***]

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Milestone II

 

 

 

Not

 

 

 

Responsibility

 

 

Project Development

 

Req.

 

Req.

 

N/A

 

Hospira

 

Client

 

Comment

Formulation development

 

 

 

X

 

 

 

 

 

 

 

 

Lyophilization cycle development

 

 

 

X

 

 

 

 

 

 

 

 

Sterilization cycle development

 

 

 

X

 

 

 

 

 

 

 

 

Develop analytical methods (incoming API, excipients, in-process, release)

 

X

 

 

 

 

 

 

 

X

 

[***]

Validate analytical methods

 

X

 

 

 

 

 

 

 

X

 

Hologic to provide [***] validation packages

Transfer analytical methods

 

X

 

 

 

 

 

X

 

X

 

$[***]

Develop product cleaning method

 

X

 

 

 

 

 

 

 

X

 

Provide [***] validation package

Validate product cleaning method

 

X

 

 

 

 

 

X

 

 

 

[***]

Material contact study

 

X

 

 

 

 

 

X

 

 

 

Review [***] study to determine if it’s acceptable for substitution $[***]

Incoming API BET method development/validation

 

X

 

 

 

 

 

 

 

X

 

Provided on [***]

Incoming API aerobic microbial count method development/validation

 

X

 

 

 

 

 

 

 

X

 

Provided on [***]

In-process bioburden method development/validation

 

X

 

 

 

 

 

 

 

X

 

 

Finished product BET method development/validation

 

X

 

 

 

 

 

X

 

 

 

$[***]

Finished product sterility method development/validation

 

X

 

 

 

 

 

X

 

 

 

$[***]

Perform, freeze/thaw study

 

 

 

X

 

 

 

 

 

 

 

 

Perform ad-mixture study

 

 

 

X

 

 

 

 

 

 

 

 

Perform stopper extractable studies

 

X

 

 

 

 

 

X

 

X

 

Hospira to complete study for [***]- $[***]

Perform stopper moisture studies and drying process development

 

X

 

 

 

 

 

X

 

 

 

$[***]

 

25

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Milestone II

 

 

 

Not

 

 

 

Responsibility

 

 

Project Development

 

Req.

 

Req.

 

N/A

 

Hospira

 

Client

 

Comment

Generate test method and specification documentation

 

X

 

 

 

 

 

X

 

 

 

Hologic to provide [***] TM validation reports - $[***]

Prepare batch records

 

X

 

 

 

 

 

X

 

 

 

Hologic to provide copy of [***] MBR - $[***]

Prepare new commodity specifications (vial, stopper, seal)

 

X

 

 

 

 

 

X

 

 

 

$[***]

Price:

 

$[***]

 

 

 

 

Payment:

 

On approved product monograph for Gestiva. Product monograph consists of the
[***].

 

 

 

 

Timing:

 

October 2009

 

 

 

 

 

26

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Milestone III

Engineering and
Registration Batch

 

 

 

Not

 

 

 

Responsibility

 

 

 

 

Production

 

Req.

 

Req.

 

N/A

 

Hospira

 

Client

 

Price

 

Comment

R&D pilot plant batch

 

 

 

X

 

 

 

 

 

 

 

 

 

 

Engineering batch

 

X

 

 

 

 

 

X

 

 

 

[***] L-

$[***]

 

[***] L-

$[***]

 

[***] L completed prior to exhibit batches, [***] L completed prior to PV
batches

Clinical batch

 

X

 

 

 

 

 

X

 

 

 

 

 

Price is batch size dependent

Placebo batch

 

X

 

 

 

 

 

X

 

 

 

 

 

Price is batch size dependent

Registration batch

 

X

 

 

 

 

 

X

 

 

 

[***] L Split Fill - $[***]

 

[***] L
No split - $[***]

 

Split fill one registration batch with [***] and [***] stopper. Other two
registration batches will be with [***] stopper.  Analytical testing to be
completed by [***] if tech transfer not completed.

Payment:

 

Prior to each lot production

 

 

 

 

 

 

Timing:

 

Engineering [***] L - September 2009 
Exhibit Batch [***] L - October 2009 
Engineering [***] L - Q2 2010 
Process Validation/Commercial - Q2 2010

 

 

 

 

 

 

 

27

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Milestone IV

Process Validation

 

 

 

Not

 

 

 

Responsibility

 

 

and Review

 

Req.

 

Req.

 

N/A

 

Hospira

 

Client

 

Comment

Develop product validation plan

 

X

 

 

 

 

 

X

 

 

 

$[***]

Equipment cleaning validation

 

X

 

 

 

 

 

X

 

 

 

$[***]

Freezer validation

 

 

 

X

 

 

 

 

 

 

 

 

Tank validation

 

X

 

 

 

 

 

X

 

 

 

Includes tank, dispenser, and all fill line components - $[***]

Lyophilization validation

 

 

 

X

 

 

 

 

 

 

 

 

D/z determination

 

 

 

X

 

 

 

 

 

 

 

 

Filter validation

 

X

 

 

 

 

 

 

 

X

 

 

Shipping validation studies

 

X

 

 

 

 

 

 

 

X

 

 

Container closure study (3 runs)

 

X

 

 

 

 

 

X

 

 

 

$[***]

Media fill validation (3 runs)

 

 

 

X

 

 

 

 

 

 

 

 

Solution hold time validation (3 runs)

 

X

 

 

 

 

 

X

 

 

 

Hologic to provide [***] process validation package - $[***]

Mix time/full uniformity validation (3 runs)

 

X

 

 

 

 

 

X

 

 

 

Hologic to provide [***] process validation package - $[***]

Stopper Drying Validation

 

X

 

 

 

 

 

X

 

 

 

Complete for the [***] and [***] stopper - $[***]

Price:

 

$[***]

 

 

 

 

 

 

 

 

 

 

Payment:

 

½ upon approval of protocols
½ upon approval of validation report

 

 

Timing:

 

Q2 2010

 

 

 

Milestone V

Regulatory Filing
Preparation and

 

 

 

Not

 

 

 

Responsibility

 

 

Submission

 

Req.

 

Req.

 

N/A

 

Hospira

 

Client

 

Comment

Prepare and review regulatory filings (specify # of filings in comments)

 

X

 

 

 

 

 

 

 

X

 

Original NDA CMC sections, amendments, including April, September 2008 and
June 2009 IND

Prepare/review deficiency responses

 

X

 

 

 

 

 

X

 

X

 

United States Only

Support quality assurance reviews and audits

 

X

 

 

 

 

 

X

 

 

 

United States Only

 

28

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Milestone V

Regulatory Filing
Preparation and

 

 

 

Not

 

 

 

Responsibility

 

 

Submission

 

Req.

 

Req.

 

N/A

 

Hospira

 

Client

 

Comment

Perform readiness assessment prior to pre-approval inspection

 

X

 

 

 

 

 

X

 

 

 

United States Only

Support regulatory agency inspection

 

X

 

 

 

 

 

X

 

 

 

United States Only

Post-approval support of filings

 

X

 

 

 

 

 

X

 

 

 

United States Only

Quality agreement development

 

X

 

 

 

 

 

X

 

 

 

United States Only

Price:

 

$[***]

 

If additional support required, Hospira will bill at a rate of $[***].

Payment:

 

Upon submission

 

 

Timing:

 

Q2 2010

 

 

 

29

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Milestone VI

 

 

 

Not

 

 

 

Responsibility

 

 

Commercialization

 

Req.

 

Req.

 

N/A

 

Hospira

 

Client

 

Comment

Final product — primary labeling development

 

X

 

 

 

 

 

X

 

 

 

 

Final product - product insert development

 

X

 

 

 

 

 

X

 

 

 

 

Final product — unit carton development

 

X

 

 

 

 

 

X

 

 

 

 

Revise monographs, specifications, and batch records

 

X

 

 

 

 

 

X

 

 

 

 

Price:

 

$[***]

 

 

Payment:

 

Upon shipment of first commercial batch

 

 

Timing:

 

Q4 2010

 

 

 

 

 

 

 

Not

 

 

 

Responsibility

 

 

Stability

 

Req.

 

Req.

 

N/A

 

Hospira

 

Client

 

Price

 

Comment

Engineering stability

 

 

 

X

 

 

 

 

 

 

 

 

 

 

Clinical stabilities

 

X

 

 

 

 

 

X

 

 

 

TBD

 

To be determined once conditions are known.

Registration batch stability

 

X

 

 

 

 

 

X

 

X

 

$[***]/ batch
$[***] ([***] batches) $[***] ([***] batches)

 

If HSP does not complete tech transfer prior to batch manufacture, [***] to
complete testing.

Commercial product stability

 

X

 

 

 

 

 

X

 

 

 

$[***]/ batch

 

 

Photo stability

 

 

 

X

 

 

 

 

 

 

 

 

 

 

Price:

 

$[***]

 

 

 

 

 

 

Payment:

 

Mutually agreed upon yearly schedule

 

 

 

 

 

 

Timing:

 

As manufacture of batches require

 

 

 

 

 

 

 

30

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Stability Program for Gestiva Registration batches will be performed on 1)
product utilizing [***] stopper, 2) product utilizing [***] stopper and 3) [***]
filled product. The stability testing program consists of the following
(reference Exhibit 1.9 for stability indicating test methods):

 

[***]

 

Developmental Stability Program Pricing - Gestiva [***] Vial

 

Program

 

Cost

 

Registration Stability (per batch)

 

$

[***]

 

Registration Stability ([***] batches simultaneously)

 

$

[***]

 

Registration Stability ([***] batches simultaneously)

 

$

[***]

 

Clinical Stability

 

TBD

 

Placebo Stability

 

TBD

 

 

Developmental Stability Testing Pricing by Time Point - Gestiva [***] Vial

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

31

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit 3.1

 

Payment Schedule

 

Payment of the Development Fee shall be in accordance with the following
schedule:

 

(a) [***] upon execution of kickoff meeting and receipt of Hospira’s invoice for
the amount due (Milestone I);

 

(b) [***] within [***] days after Hospira has an approved product monograph for
Gestiva. The Product monograph consists of the commodities, specifications, and
methods used for the manufacture of Gestiva and the invoice for the amount due
from Hospira (Milestone II);

 

(c) [***] within [***] days of approval of validation protocols (Milestone IV);

 

(d) [***] within [***] days of approval of validation reports (Milestone IV);

 

(e) [***] within [***] days of submission of regulatory filing (Milestone V);
and

 

(f) [***] within [***] days of shipment of first commercial batch (Milestone
VI).

 

32

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit 5.8

 

Product and Stability Testing Prices

 

Developmental Product (Milestone III)

 

[***] Vial

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

Commercial Product

 

[***] Vial

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

   *

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Price is based on Hologic not purchasing [***] of its requirements of the
Product from Hospira as may be permitted under Section 5.1 of the Agreement.

 

[***]

 

Total Annual Volume

 

Price per Unit

TBD

 

TBD

 

33

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Commercial Stability Testing

 

Stability Program for Gestiva Commercial Product consists of the following
(reference Exhibit 1.9 for stability indicating test methods):

 

[***]

 

Commercial Stability Program Pricing - Gestiva [***] Vial

 

[***]

 

[***]

[***]

 

[***]

 

Commercial Stability Testing Pricing by Time Point - Gestiva [***] Vial

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

34

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit 7.1

 

Product Test Methods

 

In consultation with Hologic, no later than [***] days after the Effective Date,
Hospira will use all reasonable efforts to prepare and complete documentation
describing the procedures, methods and protocols by which the Products will be
tested and released, as specified in Section 7.1 of the Agreement. Upon
completion, such documentation shall be attached to this Exhibit 7.1 and shall
be made an integral part of this Agreement.

 

35

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit 7.2

 

Form of Quality Agreement

 

[Omitted.]

 

36

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit 12.4

 

Alternative Dispute Resolution

 

The parties recognize that bona fide disputes as to certain matters may arise
from time to time during the term of this Agreement which relate to either
party’s rights and/or obligations. To have such a dispute resolved by this
Alternative Dispute Resolution (“ADR”) provision, a party first must send
written notice of the dispute to the other party for attempted resolution by
good faith negotiations between their respective presidents (or their designees)
of the affected subsidiaries, divisions, or business units within [***] days
after such notice is received (all references to “days” in this ADR provision
are to calendar days).

 

If the matter has not been resolved within [***] days of the notice of dispute,
or if the parties fail to meet within such [***] days, either party may initiate
an ADR proceeding as provided herein. The parties shall have the right to be
represented by counsel in such a proceeding.

 

1.                                      To begin an ADR proceeding, a party
shall provide written notice to the other party of the issues to be resolved by
ADR. Within [***] days after its receipt of such notice, the other party may, by
written notice to the party initiating the ADR, add additional issues to be
resolved within the same ADR.

 

2.                                      Within [***] days following receipt of
the original ADR notice, the parties shall select a mutually acceptable neutral
to preside in the resolution of any disputes in this ADR proceeding. If the
parties are unable to agree on a mutually acceptable neutral within such period,
either party may request the President of the CPR Institute for Dispute
Resolution (“CPR”), 366 Madison Avenue, 14th Floor, New York, New York 10017, to
select a neutral pursuant to the following procedures:

 

(a)                                 The CPR shall submit to the parties a list
of not less than [***] candidates within [***] days after receipt of the
request, along with a Curriculum Vita for each candidate. No candidate shall be
an employee, director, or shareholder of either party or any of their
subsidiaries or Affiliates.

 

(b)                                 Such list shall include a statement of
disclosure by each candidate of any circumstances likely to affect his or her
impartiality.

 

(c)                                  Each party shall number the candidates in
order of preference (with the number one (1) signifying the greatest preference)
and shall deliver the list to the CPR within [***] days following receipt of the
list of candidates. If a party believes a conflict of interest exists regarding
any of the candidates, that party shall provide a written explanation of the
conflict to the CPR along with its list showing its order of preference for the
candidates. Any party failing to return a list of preferences on time shall be
deemed to have no order of preference.

 

37

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(d)                                 If the parties collectively have identified
fewer than [***] candidates deemed to have conflicts, the CPR immediately shall
designate as the neutral the candidate for whom the parties collectively have
indicated the greatest preference. If a tie should result between two
candidates, the CPR may designate either candidate. If the parties collectively
have identified three (3) or more candidates deemed to have conflicts, the CPR
shall review the explanations regarding conflicts and, in its sole discretion,
may either (i) immediately designate as the neutral the candidate for whom the
parties collectively have indicated the greatest preference, or (ii) issue a new
list of not less than five (5) candidates, in which case the procedures set
forth in subparagraphs 2(a)-2(d) shall be repeated.

 

3.                                      No earlier than [***] days or later than
[***] days after selection, the neutral shall hold a hearing to resolve each of
the issues identified by the parties. The ADR proceeding shall take place at a
location agreed upon by the parties. If the parties cannot agree, the neutral
shall designate a location other than the principal place of business of either
party or any of their subsidiaries or Affiliates.

 

4.                                      At least [***] days prior to the
hearing, each party shall submit the following to the other party and the
neutral:

 

(a)                                 a copy of all exhibits on which such party
intends to rely in any oral or written presentation to the neutral;

 

(b)                                 a list of any witnesses such party intends
to call at the hearing, and a short summary of the anticipated testimony of each
witness;

 

(c)                                  a proposed ruling on each issue to be
resolved, together with a request for a specific damage award or other remedy
for each issue. The proposed rulings and remedies shall not contain any
recitation of the facts or any legal arguments and shall not exceed one (1) page
per issue.

 

(d)                                 a brief in support of such party’s proposed
rulings and remedies, provided that the brief shall not exceed twenty (20)
pages. This page limitation shall apply regardless of the number of issues
raised in the ADR proceeding.

 

Except as expressly set forth in subparagraphs 4(a)-4(d), no discovery shall be
required or permitted by any means, including depositions, interrogatories,
requests for admissions, or production of documents.

 

5.                                      The hearing shall be conducted on [***]
consecutive days and shall be governed by the following rules:

 

(a)                                 Each party shall be entitled to [***] hours
of hearing time to present its case. The neutral shall determine whether each
party has had the [***] hours to which it is entitled.

 

38

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(b)                                 Each party shall be entitled, but not
required, to make an opening statement, to present regular and rebuttal
testimony, documents or other evidence, to cross-examine witnesses, and to make
a closing argument. Cross-examination of witnesses shall occur immediately after
their direct testimony, and cross-examination time shall be charged against the
party conducting the cross-examination.

 

(c)                                  The party initiating the ADR shall begin
the hearing and, if it chooses to make an opening statement, shall address not
only issues it raised but also any issues raised by the responding party. The
responding party, if it chooses to make an opening statement, also shall address
all issues raised in the ADR. Thereafter, the presentation of regular and
rebuttal testimony and documents, other evidence, and closing arguments shall
proceed in the same sequence.

 

(d)                                 Except when testifying, witnesses shall be
excluded from the hearing until closing arguments.

 

(e)                                  Settlement negotiations, including any
statements made therein, shall not be admissible under any circumstances.
Affidavits prepared for purposes of the ADR hearing also shall not be
admissible. As to all other matters, the neutral shall have sole discretion
regarding the admissibility of any evidence.

 

6.                                      Within [***] days following completion
of the hearing, each party may submit to the other party and the neutral a
post-hearing brief in support of its proposed rulings and remedies, provided
that such brief shall not contain or discuss any new evidence and shall not
exceed [***] pages. This page limitation shall apply regardless of the number of
issues raised in the ADR proceeding.

 

7.                                      The neutral shall rule on each disputed
issue within [***] days following completion of the hearing. Such ruling shall
adopt in its entirety the proposed ruling and remedy of one of the parties on
each disputed issue but may adopt one party’s proposed rulings and remedies on
some issues and the other party’s proposed rulings and remedies on other issues.
The neutral shall not issue any written opinion or otherwise explain the basis
of the ruling.

 

8.                                      The neutral shall be paid a reasonable
fee plus expenses. These fees and expenses, along with the reasonable legal fees
and expenses of the prevailing party (including all expert witness fees and
expenses), the fees and expenses of a court reporter, and any expenses for a
hearing room, shall be paid as follows:

 

(a)                                 If the neutral rules in favor of one party
on all disputed issues in the ADR, the losing party shall pay [***] of such fees
and expenses.

 

(b)                                 If the neutral rules in favor of one party
on some issues and the other party on other issues, the neutral shall issue with
the rulings a written determination as to how such fees and expenses shall be
allocated between the parties. The neutral shall allocate fees and expenses

 

39

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

in a way that bears a reasonable relationship to the outcome of the ADR, with
the party prevailing on more issues, or on issues of greater value or gravity,
recovering a relatively larger share of its legal fees and expenses.

 

9.                                      The rulings of the neutral and the
allocation of fees and expenses shall be binding, non-reviewable, and
non-appealable, and may be entered as a final judgment in any court having
jurisdiction.

 

10.                               Except as provided in paragraph 9 or as
required by law, the existence of the dispute, any settlement negotiations, the
ADR hearing, any submissions (including exhibits, testimony, proposed rulings,
and briefs), and the rulings shall be deemed Confidential Information. The
neutral shall have the authority to impose sanctions for unauthorized disclosure
of Confidential Information.

 

12.                               The neutral may not award punitive damages.
The parties hereby waive the right to punitive damages.

 

13.                               The hearings shall be conducted in the English
language.

 

40

--------------------------------------------------------------------------------
